Case 7:20-cv-00216-JPJ-PMS Document 4 Filed 08/25/20 Page 1 of 4 Pageid#: 50




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ROANOKE DIVISION

GARY KOMPTON WILSON,                           )
                                               )
                  Petitioner,                  )     Case No. 7:20CV00216
                                               )
v.                                             )            OPINION
                                               )
WARDEN, USP LEE,                               )     By: James P. Jones
                                               )     United States District Judge
                  Respondent.                  )

      Gary Kompton Wilson, Pro Se Petitioner.

      The petitioner, proceeding pro se, has filed a pleading, using a form designed

to assist inmates in formulating a Petition for a Writ of Habeas Corpus pursuant to

28 U.S.C. § 2241. I find that his petition must be summarily dismissed.

      On February 24, 2005, Petitioner Gary Kompton Wilson and others were

charged in a superseding indictment in the United States District Court for the

Southern District of Florida with drug related charges and conspiracy to commit

robbery and extortion in violation of the Hobbs Act, 18 U.S.C. § 1951(a). A jury

found Wilson guilty on Counts 1, 2, and 3 in July 2005. The court enhanced

Wilson’s sentence under 21 U.S.C. § 851, based on prior convictions, and imposed

a mandatory term of life imprisonment. Wilson’s direct appeal and his motion to

vacate, set aside or correct the sentence under 28 U.S.C. § 2255 were unsuccessful.

Now Wilson brings claims under § 2241, contending he should be resentenced,
Case 7:20-cv-00216-JPJ-PMS Document 4 Filed 08/25/20 Page 2 of 4 Pageid#: 51




because his federal criminal sentence as enhanced under § 851 is unlawful under

United States v. Descamps, 570 U.S. 254 (2013) and Mathis v. United States, 136 S.

Ct. 2243 (2016). See United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018),

(recognizing limited circumstances when petitioner may bring § 2241 challenge to

federal sentence as imposed), cert. denied, 139 S. Ct. 1318 (2019).

      A federal prisoner bringing a claim for relief from an allegedly illegal sentence

must normally do so in a § 2255 motion in the sentencing court. Section 2255(e)

provides that a § 2241 habeas petition raising such a claim “shall not be entertained

if it appears that the applicant has failed to apply for relief, by motion, to the court

which sentenced him, or that such court has denied him relief, unless it also appears

that the remedy by motion is inadequate or ineffective to test the legality of his

detention.” 28 U.S.C. § 2255(e) (emphasis added). The fact that relief under § 2255

is barred procedurally or by the gatekeeping requirements of § 2255 does not render

the remedy inadequate or ineffective. In re Jones, 226 F.3d 328, 332 (4th Cir. 2000);

Cradle v. United States, 290 F.3d 536, 538-39 (3d Cir. 2002) (“It is the inefficacy of

the remedy, not the personal inability to use it, that is determinative. Section 2255

is not inadequate or ineffective merely because the sentencing court does not grant




                                          -2-
Case 7:20-cv-00216-JPJ-PMS Document 4 Filed 08/25/20 Page 3 of 4 Pageid#: 52




relief, the one-year statute of limitations has expired, or the petitioner is unable to

meet the stringent gatekeeping requirements of the amended § 2255.”).1

        Many circuit courts of appeals, including the Fourth Circuit, have held that

the last phrase in § 2255(e), known as the savings clause, is jurisdictional. Wheeler,

886 F.3d at 424-25 (citing Williams v. Warden, 713 F.3d 1332 (11th Cir. 2013)). In

other words, the savings clause “commands the district court not to entertain a

§ 2241 petition that raises a claim ordinarily cognizable in the petitioner’s first

§ 2255 motion except in . . . exceptional circumstance[s].” Id. at 425. In this circuit,

the remedy in § 2255 is inadequate and ineffective to test the legality of a sentence

when:

         (1) at the time of sentencing, settled law of this circuit or the Supreme
        Court established the legality of the sentence; (2) subsequent to the
        prisoner’s direct appeal and first § 2255 motion, the aforementioned
        settled substantive law changed and was deemed to apply retroactively
        on collateral review; (3) the prisoner is unable to meet the gatekeeping
        provisions of § 2255(h)(2) for second or successive motions; and (4)
        due to this retroactive change, the sentence now presents an error
        sufficiently grave to be deemed a fundamental defect.

Wheeler, 886 F.3d at 429. Thus, unless Wilson demonstrates that the circumstances

of his case satisfy the four-part test in Wheeler so that the savings clause applies to

permit his sentence challenge under Descamps and Mathis in a § 2241 petition, this

court has no power to act on that claim. Id.


        The court has omitted internal quotation marks, alterations, and/or citations here
        1

and throughout this opinion, unless otherwise noted.
                                           -3-
Case 7:20-cv-00216-JPJ-PMS Document 4 Filed 08/25/20 Page 4 of 4 Pageid#: 53




      Wilson fails to demonstrate that this court has jurisdiction under Wheeler to

revisit his federal sentence in a § 2241 petition.

      Descamps and [the related decision in] Mathis did not announce a
      retroactively applicable substantive change in the law. Rather, these
      cases reiterated and clarified the application of the categorical approach
      or the modified categorical approach, to determine whether prior
      convictions qualify as predicates for recidivist enhancements. See
      Mathis, 136 S. Ct. at 2257 (“Our precedents make this a straightforward
      case.”); Descamps, 570 U.S. at 260, 133 S. Ct. 2276 (noting that Court’s
      prior case law explaining categorical approach “all but resolves this
      case”); United States v. Royal, 731 F.3d 333, 340 (4th Cir. 2013) (“In
      Descamps, the Supreme Court recently clarified whe[n] courts may
      apply the modified categorical approach”).
Brooks v. Bragg, 735 F. App’x 108, 109 (4th Cir. 2018) (unpublished). Because

Wilson’s § 2241 petition does not rely on a retroactively applicable change in

substantive law subsequent to his direct appeal and first § 2255 motion, he cannot

satisfy the requirements of Wheeler to bring his petition under § 2241 through the

savings clause in § 2255(e). Accordingly, I am without jurisdiction to address his

claim under § 2241 and will summarily dismiss his petition.

      A separate Final Order will be entered herewith.

                                                DATED: August 25, 2020

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                          -4-
